Judgment unanimously affirmed. Memorandum: Defendant’s contention, raised for the first time on appeal, that the prosecutor violated the terms of the plea bargain by making a sentencing recommendation, has not been preserved for our review because defendant did not object to the prosecutor’s remarks at the sentencing (see, CPL 470.05 [2]; People v Stripling, 136 AD2d 772, 773). We decline to exercise our discretion to review this issue in the interest of justice (see, CPL 470.15 [6]). Finally, the sentence imposed was not harsh and excessive. (Appeal from judgment of Jefferson County Court, Clary, J.—attempted assault, first degree.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.